



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wiafe, 2018 ONCA 1045

DATE: 20181217

DOCKET: C64689

Feldman, MacPherson and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alexander Wiafe

Appellant

Delmar Doucette, as duty counsel

Alexander Wiafe, in
    person

Ghazala Zaman, for the respondent

Heard: December 12, 2018

APPEAL BOOK ENDORSEMENT

[1]

Mr. Wiafe appeals his sentence of five years on his conviction for fraud
    over $5,000.  He submits that the sentence is excessive, especially in light of
    civil penalties that Canada Revenue Agency has levied rising out of the same
    events.  We do not agree.

[2]

This was Mr. Wiafes seventh conviction for fraud over.  On his two last
    convictions he was sentenced each time to three years.  The sentencing judge
    was entitled in his sentencing discretion to increase the sentence to reflect
    that reality, among others.

[3]

The issue of the civil penalties is of limited relevance to the sentence
    in these circumstances and also in light of the reality that these penalties
    are levied against Mr. Wiafes company, not against him personally.

[4]

The appeal is dismissed.


